DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 13 September 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Specifically, no copy of WO 2000069509 has been provided. It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the limitation “minimizing backpressure … before adjustment” is indefinite because it is unclear what “adjustment” is referring to. From the instant disclosure, the backpressure minimization is a result of adjusting the needle as described in preceding claims 45 and 55 respectively. For examination purposes, “before adjustment” will be interpreted as “before the step of adjusting” the needle as required in claims 45 and 55 respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 40-45 and 48-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsals et al (US 5858001).
Regarding claim 40, Tsals discloses:
A method of injection, comprising: rotating a needle (102; Fig. 13) connected to a fluid reservoir (91) (Fig. 13 – the needle 102 is connected to a fluid reservoir 91 because of the connections 106, 92 that connect all of the elements of the device 90 together) with respect to a surface of skin (Fig. 14, Fig. 15 – the needle 102 is rotated with respect to the skin-contacting surface 104; Col. 12:48-54); concurrently moving the needle (102) along a translational degree of freedom (Fig. 13, Fig. 14 – the needle 102 moves along the longitudinal axis of the fluid reservoir 91 to move into fluid communication with the drug compartment 95 at the same time as the needle 102 is rotated to penetrate into the skin; Col. 12:60-67); and inserting at least a portion of the needle (102) across the surface (Fig. 15; Col. 12:66-67); wherein the concurrently rotating and moving the needle (102) converts a curvilinear travel path of the needle into at least a portion of the needle crossing the surface (104) within less than 5 degrees deviated from a straight line (Col. 13:1-6, Col. 4:4-12 – the movement of the needle 102 between Fig. 13 to Fig. 15 ensures that the needle penetrates the skin at a 90° angle, which is at a 0° deviation from a straight line).
Regarding claim 41, Tsals discloses:
The method according to claim 40, wherein inserting at least a portion of the needle (102) across the surface of skin (104) is angled at less than 3 degrees from the straight line (Col. 13:1-6, Col. 4:4-12 – the movement of the needle 102 between Fig. 13 to Fig. 15 ensures that the needle penetrates the skin at a 90° angle, which is at a 0° deviation from a straight line).
claim 42, Tsals discloses:
The method according to claim 40, wherein inserting at least a portion of the needle (102) across the surface of skin (104) is angled at less than 1 degree from the straight line (Col. 13:1-6, Col. 4:4-12 – the movement of the needle 102 between Fig. 13 to Fig. 15 ensures that the needle penetrates the skin at a 90° angle, which is at a 0° deviation from a straight line).
Regarding claim 43, Tsals discloses:
The method according to claim 41, wherein the translational degree of freedom is axial with respect to the skin (see Image 1 below – the translational movement is diagonal with respect to the skin but as such has an axial component as shown below).
Image 1. Annotated portion of Fig. 13

    PNG
    media_image1.png
    334
    586
    media_image1.png
    Greyscale

Regarding claim 44, Tsals discloses:
The method according to claim 43, wherein the movement in the translational degree of freedom is in a back and forth direction (Image 1 – the axial component of the translational movement is by definition along a back and forth direction; as the claim stands, the needle is not required to move back and forth but instead is required to move along the axis parallel to a back and forth direction, which is being interpreted as the axial component of the translational movement of the needle 102; additionally, Col. 4:65-67, Col. 5:1-2 indicates that the needle may be withdrawn along the same combined travel path, which would allow the needle to move backwards along the translational path shown in Image 1).
Regarding claim 45, Tsals discloses:
The method according to claim 41, wherein the concurrently rotating and moving the needle comprises adjusting a path of travel and/or angle of tilt of the needle entering the skin (Col. 13:1-6, Col. 4:4-12 – the movement of the needle 102 between Fig. 13 to Fig. 15 is adjusting the travel path of the needle because the needle is aligned with the opening of the base member 130 AND adjusting the angle of tilt because the needle penetrates the skin at a 90° angle entering the skin).
Regarding claim 48, Tsals discloses:
The method according to claim 40, wherein at least a portion of the needle is resilient (Fig. 13 – the straight ends 101, 102 of the needle penetrate through the stopper 99 and the skin respectively and are therefore resilient).
Regarding claim 49, Tsals discloses:
The method according to claim 40, wherein at least a portion of the needle is curved (Col. 12:40-47 – the connection between the ends 101, 102 of the needle are connected at a curved, right-angle section).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 47, 50-55, and 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Tsals.
Regarding claim 47, Tsals discloses all of the steps of the method according to claim 45, but is silent regarding further forming an entry hole in the skin with a diameter being at least twice the diameter of the needle. However, Tsals is concerned with improving the ease of use during insertion of a drug delivery device. Specifically, Tsals teaches an embodiment of an injection device (130; Fig. 21) in which a long needle (131) is curved in order to stretch or tear the skin during entry in order to reduce damage caused by the swinging motion of the device during use (Col. 14:17-44). Tsals teaches that having a curved needle in this situation is useful to counter the lateral component of velocity that is a result of rotating the device into the patient and further acknowledges that having such stretching results in the entry wound increasing in size (Col. 6:52-61). Therefore, Tsals recognizes that both the length of the needle and the curvature of the needle during insertion of a device on a hinge contribute to the size of the entry hole in the skin of the patient. Since Tsals sets forth forming an entry hole with a diameter larger than the needle diameter is a result effective variable of needle length and needle curvature, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the device of Figs. 13-15 of Tsals to form an entry hole in the skin with a diameter being at least twice the diameter of the needle as it has been held that when the general conditions are In re Aller, 105 USPQ 233 (See MPEP § 2144.05)
Regarding claim 50, Tsals discloses:
A method of injection, comprising: rotating a needle (102; Fig. 13) connected to a fluid reservoir (91) (Fig. 13 – the needle 102 is connected to a fluid reservoir 91 because of the connections 106, 92 that connect all of the elements of the device 90 together) with respect to a surface of skin (Fig. 14, Fig. 15 – the needle 102 is rotated with respect to the skin-contacting surface 104; Col. 12:48-54); concurrently moving the needle (102) along a translational degree of freedom (Fig. 13, Fig. 14 – the needle 102 moves along the longitudinal axis of the fluid reservoir 91 to move into fluid communication with the drug compartment 95 at the same time as the needle 102 is rotated to penetrate into the skin; Col. 12:60-67); and inserting at least a portion of the needle (102) across the surface (Fig. 15; Col. 12:66-67).
Tsals discloses all of the steps of the claim but is silent regarding forming an entry hole in the skin with a diameter being at least 1.5 times the diameter of the needle. However, Tsals is concerned with improving the ease of use during insertion of a drug delivery device. Specifically, Tsals teaches an embodiment of an injection device (130; Fig. 21) in which a long needle (131) is curved in order to stretch or tear the skin during entry in order to reduce damage caused by the swinging motion of the device during use (Col. 14:17-44). Tsals teaches that having a curved needle in this situation is useful to counter the lateral component of velocity that is a result of rotating the device into the patient and further acknowledges that having such stretching results in the entry wound increasing in size (Col. 6:52-61). Therefore, Tsals recognizes that both the length of the needle and the curvature of the needle during insertion of a device on a hinge contribute to the size of the entry hole in the skin of the patient. Since Tsals sets forth forming an entry hole with a diameter larger than the needle diameter is a result effective variable of needle length and needle curvature, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the device of Figs. 13-15 of Tsals to form an entry hole in the skin with a diameter being at least 1.5 times the diameter of the needle as it has In re Aller, 105 USPQ 233 (See MPEP § 2144.05)
Regarding claim 51, Tsals further discloses:
The method according to claim 50, wherein inserting at least a portion of the needle (102) across the surface of skin (104) is angled at less than 5 degrees from the straight line (Col. 13:1-6, Col. 4:4-12 – the movement of the needle 102 between Fig. 13 to Fig. 15 ensures that the needle penetrates the skin at a 90° angle, which is at a 0° deviation from a straight line; even with a curved needle, as modified in view of Fig. 21, the tip of the needle enters the skin at a 90° angle before curving into the skin of the patient).
Regarding claim 52, Tsals further discloses:
The method according to claim 50, wherein inserting at least a portion of the needle (102) across the surface of skin (104) is angled at less than 3 degrees from the straight line (Col. 13:1-6, Col. 4:4-12 – the movement of the needle 102 between Fig. 13 to Fig. 15 ensures that the needle penetrates the skin at a 90° angle, which is at a 0° deviation from a straight line; even with a curved needle, as modified in view of Fig. 21, the tip of the needle enters the skin at a 90° angle before curving into the skin of the patient).
Regarding claim 53, Tsals further discloses:
The method according to claim 50, wherein the translational degree of freedom is axial with respect to the skin (see Image 1 – the translational movement is diagonal with respect to the skin but as such has an axial component as shown in the annotated figure).
Regarding claim 54, Tsals further discloses:
The method according to claim 53, wherein the movement in the translational degree of freedom is in a back and forth direction (Image 1 – the axial component of the translational movement is by definition along a back and forth direction; as the claim stands, the needle is not required to move back and forth but instead is required to move along the axis parallel to a back and forth direction, which is 102; additionally, Col. 4:65-67, Col. 5:1-2 indicates that the needle may be withdrawn along the same combined travel path, which would allow the needle to move backwards along the translational path shown in Image 1).
Regarding claim 55, Tsals further discloses:
The method according to claim 53, wherein the concurrently rotating and moving the needle comprises adjusting a path of travel and/or angle of tilt of the needle entering the skin (Col. 13:1-6, Col. 4:4-12 – the movement of the needle 102 between Fig. 13 to Fig. 15 is adjusting the travel path of the needle because the needle is aligned with the opening of the base member 130 AND adjusting the angle of tilt because the needle penetrates the skin at a 90° angle entering the skin).
Regarding claim 57, Tsals discloses the method according to claim 55, and further renders obvious forming an entry hole with a diameter at least 1.5 times the diameter of the needle. Since Tsals sets forth forming an entry hole with a diameter larger than the needle diameter is a result effective variable of needle length and needle curvature, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the device of Figs. 13-15 of Tsals to form an entry hole in the skin with a diameter being at least twice the diameter of the needle as it has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. Changing the length and curvature of the needle and therefore causing the skin of the entry wound to stretch or tear would effectively meet the needs of an application in which the entry hole is at least twice the diameter of the needle. In re Aller, 105 USPQ 233 (See MPEP § 2144.05)
Regarding claim 58, Tsals further discloses:
The method according to claim 50, wherein at least a portion of the needle is resilient (Fig. 13 – the ends 101, 102 of the needle penetrate through the stopper 99 and the skin respectively and are therefore resilient).
Regarding claim 59, Tsals discloses the method according to claim 50, where at least a portion of the needle is curved in view of the embodiment of Fig. 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/13/2021